Case: 16-31257      Document: 00514188171         Page: 1    Date Filed: 10/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                      No. 16-31257
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 9, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

THADDEUS RICHARDSON,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:14-CV-1375




Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *

       Thaddeus Richardson, federal prisoner #32639-034, was convicted of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31257     Document: 00514188171      Page: 2   Date Filed: 10/09/2017


                                  No. 16-31257

possession with intent to distribute a mixture or substance containing a detect-
able amount of heroin and possession of firearms in furtherance of a drug traf-
ficking crime. He seeks a certificate of appealability (“COA”) to appeal the
denial of a postjudgment motion for reconsideration of the denial of his
28 U.S.C. § 2255 motion. He request in forma pauperis (“IFP”) status on
appeal.

      The postjudgment motion is construed as a motion made under Federal
Rule of Civil Procedure 60(b). See Harcon Barge Co. v. D & G Boat Rentals,
Inc., 784 F.2d 665, 667−68 (5th Cir. 1986) (en banc); FED. R. CIV. P. 60(b). In
his motion, Richardson, in an attempt to reopen the time limit for seeking relief
from this court, sought to have the district court reinstate its order of dismissal
of his § 2255 motion. Because the motion merely sought to reinstate appellate
jurisdiction, and did not constitute an attack on the district court’s resolution
of his claims on the merits or add a new ground for relief, a COA is un-
necessary. See Gonzalez v. Crosby, 545 U.S. 524, 532−33 (2005); Dunn v.
Cockrell, 302 F.3d 491, 491−92 & n.1 (5th Cir. 2002).

      Richardson’s case is therefore before this court on his motion to appeal
IFP, and this court’s inquiry “is limited to whether the appeal involves ‘legal
points arguable on their merits (and therefore not frivolous).’” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (citation omitted). The district court did not
abuse its discretion by denying Richardson’s motion. See Perez v. Stephens,
745 F.3d 174, 177−79 (5th Cir. 2014); Hernandez v. Thaler, 630 F.3d 420, 428
(5th Cir. 2011); Dunn, 302 F.3d at 492−93.

      This appeal lacks arguable merit and is DISMISSED. See Howard,
707 F.2d at 220; 5TH CIR. R. 42.2. The motion for a COA is DENIED as
unnecessary. The motion to proceed IFP is DENIED.



                                        2